Citation Nr: 1705261	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to Providence, Rhode Island.

The issue of entitlement to an initial evaluation in excess of 10 percent for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, hearing loss disability was manifested at worst by an average pure tone decibel loss of 42 decibels in the right ear with 100 percent speech discrimination, and of 44 decibels in the left ear with 100 percent speech discrimination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination, which is adequate for evaluating hearing loss disability.  The Board finds that the VA examination report described the hearing disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II. Evaluation of Hearing Loss Disability

The Veteran seeks a compensable evaluation for bilateral hearing loss disability.  He argues that a compensable evaluation is warranted because he may need hearing aids in the future.  See Notice of Disagreement (May 2012); VA Form 21-4138 (June 2012); and VA Form 646 (September 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a), (b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7 .

On the authorized VA audiological examination in March 2012, the average pure tone decibel loss was 42 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both the right ear and the left ear.  Applying 38 C.F.R. § 4.85, Table VI, to the March 2012 audiological finding, the Veteran has a numeric designation of I for the right and I for the left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

Also, none of the pure tone thresholds shown on the March 2012 VA audiological evaluations reflects an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (b) is not shown as the March 2012 VA audiological evaluation reflects that pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86 (b).

The Board has considered the Veteran's statements that he may need to use hearing aids.  However, the potential need for hearing aids at a future date or at present does not support the assignment of a compensable evaluation.  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

In this case, the results of the March 2012 audiological testing obtained by a skilled medical professional is more probative of the degree of the disability as the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Also, the Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The record reflects that the manifestations of the Veteran's hearing disability are specifically contemplated by the schedular criteria.  Notably, the Veteran denied any functional impact from his hearing loss on VA audiological examination in March 2012, but he noted interference from tinnitus, which he described as a daily problem that he "deals with."  As the functional effects of the Veteran's hearing loss disability was addressed on VA examination in March 2012, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for hearing loss disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for hearing loss show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the rating criteria for hearing loss considers pure tone decibel hearing loss and speech discrimination hearing loss. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the disabilities were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.  The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the Veteran's service-connected hearing loss disability, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Lastly, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected hearing loss disability.  The record shows that the Veteran is employed as a policeman.  See CAPRI (January 2015).  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

ORDER

An initial compensable evaluation for bilateral hearing loss disability is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for right knee disability.

Following the most recent VA examination of the knee in March 2012, the Veteran reported symptom of knee pain, instability, and grinding.  See VA Form 21-4138 (June 2012); and VA Form 646 (September 2016).  His statements suggest that his service-connected right knee disorder has worsened since his last the VA examination.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, remand is necessary for a new VA examination.

Additionally, remand is necessary because the VA knee examination dated March 2012 is inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examination report does not reflect the necessary testing or findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his right knee disability using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The claims file should be reviewed and the review noted in the examination report.

3.  Thereafter, the AOJ should re-adjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


